Citation Nr: 0637854	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  04-05 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to 
November 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Waco, Texas.


FINDINGS OF FACT

1.  In April 1976, the veteran was hit by a tree branch below 
the left eye which resulted in pain and edema.  Radiographic 
evidence was negative for fracture and his head and 
neurologic system were clinically evaluated as normal prior 
to his release from active duty.  

2.  Competent, probative medical evidence does not reveal a 
current, chronic disability as the result of or medically 
attributed to the veteran's in-service head injury or any 
other incident therein.


CONCLUSION OF LAW

Residuals of a head injury were not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

Further, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Prior to initial adjudication of this claim, VA satisfied its 
duty to notify by means of a letter from the AOJ to the 
appellant in June 2003.  See also April 2004 letter.   The 
letters informed the appellant of what evidence was required 
to substantiate a service connection claim and of his and 
VA's respective duties for obtaining evidence.  The latter 
letter requested he submit any evidence in his possession 
pertinent to his claim while a March 2006 letter informed his 
of potential disability rating criteria and effective date 
criteria.

The appellant been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
identified post-service VA medical records as well as the 
report of VA examination conducted in connection with this 
claim.  As the record claims sufficient competent medical 
evidence to decide the claim, additional VA examination and 
opinion is not in order.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The claims file contains the veteran's 
statements in support of his appeal as well as a transcript 
of the September 2006 hearing before the undersigned.  The 
Board has carefully reviewed such statements and concludes 
that he has not identified further evidence not already of 
record for which he has not been afforded the opportunity to 
either submit or authorize VA to obtain.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim which VA has been authorized to 
obtain.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claim has been obtained.

Service Connection Claim

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (2000).  Where 
the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to that effect; lay assertions of medical status, such as the 
veteran's statements, do not constitute competent medical 
evidence of the diagnosis or etiology of the claimed 
disabilities.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The veteran's service medical records indicate that in April 
1976 he was hit by a tree branch below the left eye which 
resulted in pain and edema.  Radiographic evidence was 
negative for fracture.  His September 1976 report of medical 
examination indicates his head and neurologic system were 
clinically evaluated as normal.  The September 1976 report of 
medical history reflects the veteran designated he did not 
have and had not had frequent or severe headaches or any 
period of unconsciousness.  The September 2006 hearing 
transcript contains the veteran's testimony regarding the 
April 1976 injury as well as his assertions that he currently 
has headaches as a result of the head injury.  But see 
Espiritu at 494.

The veteran's VA treatment records reference treatment for 
chronic headaches.  While the evidence indicates the veteran 
has a chronic disability and his service medical records 
reveal a head injury, competent medical evidence does not 
link the veteran's current disability to his military 
service.  Instead, the August 2004 VA examination report 
shows the examiner indicated the veteran's headaches were not 
likely related to the in-service head injury but instead were 
related to his psychiatric condition.  See also VA treatment 
records showing complaints of headaches in connection with 
hearing voices and in connection with allergic rhinitis.

As competent medical evidence does not attribute the 
veteran's currently diagnosed chronic headaches to his period 
of service, the Board must conclude that the weight of the 
evidence is against his claim and his appeal is therefore 
denied.  See Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. 
Cir. 2001) (The benefit-of-doubt rule does not apply when the 
preponderance of the evidence is against the claim).  


ORDER

Service connection for residuals of a head injury is denied.



____________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


